         Case 21-30928 Document 29 Filed in TXSB on 08/23/21 Page 1 of 1
                                                                                   United States Bankruptcy Court
                                                                                       Southern District of Texas

                                                                                           ENTERED
                    IN THE UNITED STATES BANKRUPTCY COURT                                 August 23, 2021
                      FOR THE SOUTHERN DISTRICT OF TEXAS                               Nathan Ochsner, Clerk
                               HOUSTON DIVISION

IN RE:                                          §
                                                §
ONE WORLD LOGISTICS LLC,                        §           CASE NO. 21-30928
                                                §
       Debtor.                                  §

                       ORDER GRANTING MOTION TO CONVERT
                          CHAPTER 11 CASE TO CHAPTER 7

       CAME ON FOR CONSIDERATION BY THE COURT the Motion to Convert filed by

Ahmed A. Khan, Afsar Sultana and Prateek Desai (“Petitioning Creditors”), the Petitioning

Creditors in the above-styled and numbered case, and there being no objections to the conversion

of this case from Chapter 11 to Chapter 7, the Court grants the Motion. It is therefore

       ORDERED, ADJUDGED AND DECREED that this case is converted from Chapter 11

to Chapter 7.

AugustSIGNED:
       23, 2021




                                                     Honorable Eduardo Rodriguez
                                                     United States Bankruptcy Judge
